Citation Nr: 1607663	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  13-35 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of non-service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from July 1963 to January 1967.  The Veteran died in September 1998.  The appellant in this matter was previously married to the Veteran and is claiming that she is his surviving spouse for purposes of benefits payable by the Department of Veterans Affairs (VA).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 determination issued by the VA Regional Office (RO) Pension Management Center in St. Paul, Minnesota, in which that RO denied entitlement to death pension benefits.  The electronic claims file is currently under the jurisdiction of the VA RO in Los Angeles, California.

The appellant testified at an October 2015 Board videoconference hearing held by the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the electronic record.


FINDINGS OF FACT

1. The Veteran and the appellant were married apparently in March 1968 until their divorce in March 1980.

2.  The preponderance of competent and credible evidence weighs against findings that the Veteran and the appellant thereafter remarried each other or that they otherwise held themselves out as husband and wife.


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse of the Veteran for the purpose of entitlement to death pension benefits.  38 U.S.C.A. §§ 101, 103, 503, 1521, 1541, 5103, 5103A, 7104 (West 2014); 38 C.F.R. §§ 3.1, 3.3, 3.5, 3.50, 3.52, 3.53, 3.205, 3.206 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in November 2009 and January 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The claim was readjudicated in a November 2013 statements of the case.  

VA has fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim.  The Veteran's death certificate and the notice of entry of the divorce decree are of record.  The appellant was provided the opportunity to meaningfully participate in the adjudication of her claim and she did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Governing law and regulations

The pertinent law and regulations authorize the payment of death pension benefits to the surviving spouse of a veteran of a period of war.  In that regard, the requirements of law include that a veteran must have served in active, military, naval or air service for ninety days or more during a period of war.  See 38 U.S.C.A. §§ 1521(j), 1541 (West 2014); 38 C.F.R. § 3.3(b) (2014); see also Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993).

Under 38 C.F.R. § 3.50(a), a spouse is a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j).  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

The term "surviving spouse" means a person of the opposite sex (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e. continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

Proof of divorce or termination of a prior marriage can be established by a certified copy or certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205(b).  The validity of a divorce decree, regular on its face, will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby.  38 C.F.R. § 3.206.  In cases where recognition of the decree is thus brought into question, where the issue is whether the Veteran is single or married (dissolution of a subsisting marriage), there must be a bona fide domicile in addition to the standards of the granting jurisdiction respecting validity of divorce.  38 C.F.R. § 3.206(a).

Common-law marriages have been abolished in the state of California.  Cal. Fam. Code § 300 (West 2014).  California does, however, recognize common-law marriages from other jurisdictions if "valid by the laws of the jurisdiction in which the marriage was contracted."  Cal. Fam. Code § 308 (West 2014).
 
Where an attempted marriage of an appellant to the veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if the following requirements are met: (a) The marriage occurred one year or more before the veteran died, or existed for any period of time if a child was born of the purported marriage or prior to such marriage; (b) the claimant entered in the marriage without knowledge of the impediment; (c) the claimant cohabited with the veteran continuously from the date of marriage until his death; and (d) no claim has been filed by a legal surviving spouse has been found entitled to gratuitous death benefits, other than accrued monthly benefits covering a period prior to the veteran's death.  38 U.S.C.A. § 103; 38 C.F.R. § 3.52.

In 1991, VA General Counsel issued a precedential opinion finding that the requirement of a marriage ceremony by a jurisdiction which does not recognize common-law marriage constituted a legal impediment to a purported marriage for purpose of establishing a deemed-valid marriage under 38 U.S.C.A. § 103(a).  See VAOPGCPREC 58-91; 56 Fed. Reg. 50151 (1991).  This opinion noted that it had been the long-standing interpretation by VA that lack of recognition of common-law marriage by a jurisdiction constituted a legal impediment within the meaning of § 103(a).  Section 103(a) encompassed more than merely cases of prior, undissolved marriages, existing as a legal impediment.  A lack of knowledge of a law prohibiting particular marriages (including common-law marriages), is apparently within the scope of 38 U.S.C.A. § 103(a).  The lack of a ceremonial marriage in a jurisdiction which requires one for a valid marriage is a legal impediment which, if unknown to the claimant, can create the type of hardship 38 U.S.C.A. § 103(a) was intended to alleviate.  The factual issue presented in each case of whether the claimant was actually without knowledge of the legal impediment is a determination for VA adjudication personnel.

The United States Court of Appeals for Veterans Claims (the Court) has held that one claiming to be the spouse of a Veteran has the burden to come forward with preponderating evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

Analysis

The Veteran and the appellant were married apparently in March 1968, and they were divorced in March 1980.  The Veteran died in September 1998.  The appellant has apparently not remarried whereas the Veteran may have gotten remarried and divorced twice after his marriage to the claimant.

The appellant does not contend that their divorce was invalid.  The appellant instead contends that she is the surviving spouse because she was not at fault for the dissolution of her marriage.  Specifically, she asserts that the Veteran was physically and emotionally abusive.  The appellant further contends that the Veteran lived with her when he was terminally ill after he divorced his last spouse.  She states that she took care of the Veteran before he died.  She adds that she was told by VA that she is eligible for VA death pension benefits if she and the Veteran were married for over 10 years and if she has not remarried.  This information provided allegedly provided by VA is incorrect.   

To the extent the appellant may have received erroneous information from a VA employee, it has been held by the Courts that such matters are no exception to VA regulations.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947) (noting that the United States Supreme Court has recognized that persons dealing with the United States Government are charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance).  Furthermore, "[e]rroneous advice given by a government employee cannot be used to estop the government from denying benefits."  McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (citing OPM v. Richmond, 496 U.S. 414 (1990)). Therefore, while the Board is sympathetic to the Veteran's situation, the Board must apply the relevant law in this case.  

The preponderance of the evidence shows that the Veteran was residing with the appellant at the time of his death.  Hence, the relevant question is whether after the divorce, the Veteran and the appellant thereafter remarried each other or otherwise lived as husband and wife.  The appellant and the Veteran did not remarry or otherwise lived as husband and wife.  Moreover, the appellant does not contend that she thought subsequent to the divorce that they were in a common-law marriage in the state of California or that they had entered a common-law marriage in a state that recognizes common-law marriages.  In fact, the Veteran's death certificate identifies him as being divorced.  Similarly, in an August 2009 statement, the appellant identified the Veteran as her former spouse.

The appellant appears to be raising an argument couched in equity, and the Board is sympathetic to her situation.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In short, the weight of competent and probative evidence  preponderates against findings that the Veteran and the appellant remarried each other or that they otherwise lived as husband and wife after their 1980 divorce.  The Board concludes that the preponderance of the evidence is against recognizing the appellant as the surviving spouse of the Veteran for the purpose of non-service-connected death pension benefits.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of non-service-connected death pension benefits is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


